Fish, C. J.
1. The assignment of error upon the overruling of the general demurrer to the petition was expressly abandoned. The special demurrers to the petition were not meritorious.
2. The grounds of the amended motion for new trial, with .one exception, amounted in effect to the general grounds that the verdict was contrary to law and the evidence. There was no merit in the assignment of error made in the other ground, to the effect that the court erred in failing to charge the jury as there indicated. Such charge if given would have been error, as it contained an expression of opinion that certain facts would not amount to negligence.
3. The verdict was not without evidence to support it, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices eonewr.